COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
                                                 NO.
2-10-007-CR
 
CHARLENE
MARIE BAKER                                                                APPELLANT
 
                                                             V.
THE STATE OF TEXAS                                                                             STATE
                                                        ----------
               FROM THE 371ST DISTRICT COURT OF TARRANT
COUNTY
                                                        ----------
                     MEMORANDUM OPINION[1]
AND JUDGMENT
                                                        ----------
We have considered AAppellant=s
Motion To Dismiss Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure.  Tex. R.
App. P. 42.2(a).  No decision of this
court having been delivered before we received this motion, we grant the motion
and dismiss the appeal.  See Tex.
R. App. P. 42.2(a), 43.2(f).
PER CURIAM
 
PANEL:  GARDNER, WALKER, and MCCOY, JJ.
 
DO NOT PUBLISH
Tex. R. App. P.
47.2(b)
 
DELIVERED: May 6,
2010




[1]See Tex. R. App. P.
47.4.